        Case 1:18-cv-05833-MHC Document 1 Filed 12/20/18 Page 1 of 12




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

JESSICA BLINKHORN,                    )
                                      )
      Plaintiff,                      )
                                      )       CIVIL ACTION
vs.                                   )
                                      )       FILE No. _____________________
QUICK SHOP CITGO, LLC and             )
RIDDHI ALI, INC.,                     )
                                      )
      Defendants.                     )

                                  COMPLAINT

      COMES NOW, JESSICA BLINKHORN, by and through the undersigned

counsel, and files this, her Complaint against Defendants QUICK SHOP CITGO,

LLC and RIDDHI ALI, INC. pursuant to the Americans with Disabilities Act, 42

U.S.C. § 12181 et seq. (“ADA”) and the ADA’s Accessibility Guidelines, 28

C.F.R. Part 36 (“ADAAG”). In support thereof, Plaintiff respectfully shows this

Court as follows:

                                 JURISDICTION

      1.     This Court has original jurisdiction over the action pursuant to 28

U.S.C. §§ 1331 and 1343 for Plaintiff’s claims pursuant to 42 U.S.C. § 12181, et

seq., based upon Defendants’ failure to remove physical barriers to access and

violations of Title III of the ADA.


                                          1
        Case 1:18-cv-05833-MHC Document 1 Filed 12/20/18 Page 2 of 12




                                     PARTIES

       2.     Plaintiff JESSICA BLINKHORN (hereinafter “Plaintiff”) is, and has

been at all times relevant to the instant matter, a natural person residing in Atlanta,

Georgia (Fulton County).

       3.     Plaintiff is disabled as defined by the ADA.

       4.     Plaintiff is required to traverse in a wheelchair and is substantially

limited in performing one or more major life activities, including but not limited

to: walking, standing, grabbing, grasping and/or pinching.

       5.     Plaintiff uses a wheelchair for mobility purposes.

       6.     Defendant QUICK SHOP CITGO, LLC (hereinafter “QSC”) is a

Georgia limited liability company that transacts business in the state of Georgia

and within this judicial district.

       7.     QSC operates a business located at 5731 Trammell Road, Lake City,

Georgia 30260, doing business as “Quick Stop #1.”

       8.     QSC may be properly served with process via its registered agent for

service, to wit: Adem Mohammed Adem, 1900 Glenn Club Drive #614, Stone

Mountain, Georgia 30087.

       9.     QSC is the lessee (or sub-lessee) of the real property and

improvements that are the subject of this action. (The structures and improvements

situated upon such real property shall be referenced herein as the “Facility”).

                                          2
            Case 1:18-cv-05833-MHC Document 1 Filed 12/20/18 Page 3 of 12




       10.      Defendant RIDDHI ALI, INC. (hereinafter “Riddhi”) is a Georgia

corporation that transacts business in the state of Georgia and within this judicial

district.

       11.      Riddhi is the owner or co-owner of the real property and

improvements that the Facility is situated upon and that is the subject of this action,

referenced herein as the “Property.”

       12.      Riddhi may be properly served with process via its registered agent

for service, to wit: Salim S. Merchant, 2877 Major Ridge Trail, Duluth, Georgia

30097.

                              FACTUAL ALLEGATIONS

       13.      On or about July 21, 2018, Plaintiff was a customer at Quick Stop #1.

       14.      Plaintiff lives in the near vicinity of the Facility and Property.

       15.      Plaintiff’s access to the businesses located at 5731 Trammell Road,

Lake City, Georgia 30260, Clayton County Property Appraiser’s parcel number

12147B A005, and/or full and equal enjoyment of the goods, services, foods,

drinks, facilities, privileges, advantages and/or accommodations offered therein

were denied and/or limited because of her disabilities, and she will be denied

and/or limited in the future unless and until Defendants are compelled to remove

the physical barriers to access and correct the ADA violations that exist at the

Facility and Property, including those set forth in this Complaint.

                                              3
        Case 1:18-cv-05833-MHC Document 1 Filed 12/20/18 Page 4 of 12




      16.    Plaintiff has visited the Facility at least once before and intends on

revisiting the Facility once the Facility is made accessible.

      17.    Plaintiff intends to revisit the Facility and Property to purchase goods

and/or services.

      18.    Plaintiff travelled to the Facility and Property as a customer,

encountered the barriers to access at the Facility and Property that are detailed in

this Complaint, engaged those barriers, suffered legal harm and legal injury, and

will continue to suffer such harm and injury as a result of the illegal barriers to

access present at the Facility and Property.

                               COUNT I
                   VIOLATIONS OF THE ADA AND ADAAG

      19.    On July 26, 1990, Congress enacted the Americans with Disabilities

Act 42 U.S.C. § 12101 et seq. (the “ADA”).

      20.     The ADA provided places of public accommodation one and a half

years from its enactment to implement its requirements.

      21.    The effective date of Title III of the ADA was January 26, 1992 (or

January 26, 1993 (if a defendant has 10 or fewer employees and gross receipts of

$500,000 or less). 42 U.S.C. § 12181; 28 C.F.R. § 36.508(a).

      22.    The Facility is a public accommodation and service establishment.

      23.    The Property is a public accommodation and service establishment.


                                          4
        Case 1:18-cv-05833-MHC Document 1 Filed 12/20/18 Page 5 of 12




      24.    Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991,

the Department of Justice and Office of Attorney General promulgated federal

regulations to implement the requirements of the ADA. 28 C.F.R. Part 36.

      25.    Public accommodations were required to conform to these regulations

by January 26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer

employees and gross receipts of $500,000 or less). 42 U.S.C. § 12181 et seq.; 28

C.F.R. § 36.508(a).

      26.    The Facility must be, but is not, in compliance with the ADA and

ADAAG.

      27.    The Property must be, but is not, in compliance with the ADA and

ADAAG.

      28.    Plaintiff has attempted to, and has to the extent possible, accessed the

Facility and the Property in her capacity as a customer of the Facility and Property,

but could not fully do so because of her disabilities resulting from the

physical barriers to access, dangerous conditions and ADA violations that exist at

the Facility and Property that preclude and/or limit her access to the Facility and

Property and/or the goods, services, facilities, privileges, advantages and/or

accommodations offered therein, including those barriers, conditions and ADA

violations more specifically set forth in this Complaint.

      29.    Plaintiff intends to visit the Facility and Property again in the very

                                          5
        Case 1:18-cv-05833-MHC Document 1 Filed 12/20/18 Page 6 of 12




near future as a customer in order to utilize all of the goods, services, facilities,

privileges, advantages and/or accommodations commonly offered at the Facility

and Property, but will be unable to fully do so because of her disability and the

physical barriers to access, dangerous conditions and ADA violations that exist at

the Facility and Property that preclude and/or limit her access to the Facility and

Property and/or the goods, services, facilities, privileges, advantages and/or

accommodations offered therein, including those barriers, conditions and ADA

violations more specifically set forth in this Complaint.

      30.    Defendants have discriminated against Plaintiff (and others with

disabilities) by denying her access to, and full and equal enjoyment of the goods,

services, facilities, privileges, advantages and/or accommodations of the Facility

and Property, as prohibited by, and by failing to remove architectural barriers as

required by, 42 U.S.C. § 12182(b)(2)(A)(iv).

      31.    Defendants will continue to discriminate against Plaintiff and others

with disabilities unless and until Defendants are compelled to remove all

physical barriers that exist at the Facility and Property, including those specifically

set forth herein, and make the Facility and Property accessible to and usable by

Plaintiff and other persons with disabilities.

      32.    A specific list of unlawful physical barriers, dangerous conditions and

ADA violations which Plaintiff experienced and/or observed that precluded and/or

                                           6
        Case 1:18-cv-05833-MHC Document 1 Filed 12/20/18 Page 7 of 12




limited Plaintiff’s access to the Facility and Property and the full and equal

enjoyment of the goods, services, facilities, privileges, advantages and

accommodations of the Facility and Property include, but are not limited to:

      (a)     ACCESSIBLE ELEMENTS:

      (i)     The total number of accessible parking spaces on the Property

              is inadequate, in violation of section 208.2 of the 2010 ADAAG

              standards.

      (ii)    The access aisle adjacent to the accessible parking space on the

              Property is not level due to the presence of a ramp within the

              boundaries of said access aisle, in violation of section 502.4 of

              the 2010 ADAAG standards.

      (iii)   There is broken pavement and excessive vertical rises at the

              base of the above-described accessible ramp on the Property, in

              violation of section 303.2 of the 2010 ADAAG standards.

      (iv)    The access aisle adjacent to the accessible parking space on the

              Property has significant amounts of broken pavement and

              indentations within its boundaries that promote puddling,

              creating a slipping hazard, and is in violation of sections 302.1

              and 502.4 of the 2010 ADAAG standards.

      (v)     The credit card slots and/or actuators on the gas pumps

                                          7
  Case 1:18-cv-05833-MHC Document 1 Filed 12/20/18 Page 8 of 12




        servicing the Property are at a height exceeding 54 (fifty-four)

        inches from the finished floor, in violation of section 308.3.1 of

        the 2010 ADAAG standards.

(vi)    Defendants fail to adhere to a policy, practice and procedure to

        ensure that all facilities are readily accessible to and usable by

        disabled individuals.

(b)     RESTROOMS:

(i)     The hardware on the restroom entrance door in the Facility has

        operable parts that require tight grasping, pinching or twisting

        of the wrist in violation of section 309.4 of the 2010 ADAAG

        standards.

(ii)    The restroom in the Facility lacks adequate turning space, in

        violation of sections 304.3.1 and 304.3.2 of the 2010 ADAAG

        standards.

(iii)   The grab bars/handrails in the restroom in the Facility are in

        violation of sections 604.5 and 609.4 of the 2010 ADAAG

        standards. Specifically, the side grab bar is too short and thee

        rear grab bar is missing.

(iv)    The restroom in the Facility has a sink that does not provide for

        adequate knee and toe clearance thereunder, in violation of

                                     8
        Case 1:18-cv-05833-MHC Document 1 Filed 12/20/18 Page 9 of 12




             sections 306 and 606 of the 2010 ADAAG standards.

      (v)    The soap dispenser in the restroom in the Facility is located

             outside the prescribed vertical reach ranges set forth in section

             308.2.1 of the 2010 ADAAG standards.

      (vi)   The toilet paper dispensers in the accessible toilet stalls in the

             restrooms of the Facility are not positioned properly, in

             violation of section 604.7 of the 2010 ADAAG standards.

      (vii) The paper towel dispensers in the restrooms in the Facility are

             located outside the prescribed vertical reach ranges set forth in

             section 308.2.1 of the 2010 ADAAG standards.

      33.    The violations enumerated above may not be a complete list of the

barriers, conditions or violations encountered by Plaintiff and/or which exist at the

Facility and Property.

      34.    Plaintiff requires an inspection of Facility and Property in order to

determine all of the discriminatory conditions present at the Facility and Property

in violation of the ADA.

      35.    The removal of the physical barriers, dangerous conditions and ADA

violations alleged herein is readily achievable and can be accomplished and carried

out without significant difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42

U.S.C. § 12181(9); 28 C.F.R. § 36.304.

                                          9
       Case 1:18-cv-05833-MHC Document 1 Filed 12/20/18 Page 10 of 12




      36.    All of the violations alleged herein are readily achievable to modify

to bring the Facility and Property into compliance with the ADA.

      37.    Upon information and good faith belief, the removal of the physical

barriers and dangerous conditions present at the Facility and Property is readily

achievable because the nature and cost of the modifications are relatively low.

      38.    Upon information and good faith belief, the removal of the physical

barriers and dangerous conditions present at the Facility and Property is readily

achievable because Defendants have the financial resources to make the necessary

modifications.

      39.    Upon information and good faith belief, the Facility and Property

have been altered since 2010.

      40.    In instances where the 2010 ADAAG standards do not apply, the 1991

ADAAG standards apply, and all of the alleged violations set forth herein can be

modified to comply with the 1991 ADAAG standards.

      41.    Plaintiff is without adequate remedy at law, is suffering irreparable

harm, and reasonably anticipates that she will continue to suffer irreparable harm

unless and until Defendants are required to remove the physical barriers, dangerous

conditions and ADA violations that exist at the Facility and Property, including

those alleged herein.

      42.    Plaintiff’s requested relief serves the public interest.

                                          10
       Case 1:18-cv-05833-MHC Document 1 Filed 12/20/18 Page 11 of 12




      43.    The benefit to Plaintiff and the public of the relief outweighs any

resulting detriment to Defendants.

      44.    Plaintiff’s counsel is entitled to recover its reasonable attorney’s fees

and costs of litigation from Defendants pursuant to 42 U.S.C. §§ 12188 and 12205.

      45.    Pursuant to 42 U.S.C. § 12188(a), this Court is provided authority to

grant injunctive relief to Plaintiff, including the issuance of an order to modify the

Facility and Property to the extent required by the ADA.

      WHEREFORE, Plaintiff prays as follows:

      (a)    That the Court find QUICK SHOP CITGO, LLC in violation of the

             ADA and ADAAG;

      (b)    That the Court find RIDDHI ALI, INC. in violation of the ADA and

             ADAAG;

      (c)    That the Court issue a permanent injunction enjoining Defendants

             from continuing their discriminatory practices;

      (d)    That the Court issue an Order requiring Defendants to (i) remove the

             physical barriers to access and (ii) alter the subject Facility and

             Property to make them readily accessible to, and useable by,

             individuals with disabilities to the extent required by the ADA;

      (e)    That the Court award Plaintiff her reasonable attorneys' fees, litigation

             expenses and costs; and

                                         11
       Case 1:18-cv-05833-MHC Document 1 Filed 12/20/18 Page 12 of 12




      (f)    That the Court grant such further relief as just and equitable in light of

             the circumstances.

                                       Dated: December 20, 2018.

                                       Respectfully submitted,

                                       /s/Craig J. Ehrlich
                                       Craig J. Ehrlich
                                       Georgia Bar No. 242240
                                       The Law Office of Craig J. Ehrlich, LLC
                                       1123 Zonolite Road N.E., Suite 7-B
                                       Atlanta, Georgia 30306
                                       Tel: (800) 238-3857
                                       Fax: (855) 415-2480
                                       craig@ehrlichlawoffice.com

        CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 5.1

      The undersigned hereby certifies that the foregoing document has been

prepared in accordance with the font type and margin requirements of Local Rule

5.1 of the Northern District of Georgia, using a font type of Times New Roman

and a point size of 14.

                                       /s/Craig J. Ehrlich
                                       Craig J. Ehrlich




                                         12
